Citation Nr: 0004938	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  93-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $6,022.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to March 
1943.  He died in September 1988, and the appellant is his 
widow.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1992 decision of the RO's Committee on 
Waivers and Compromises which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $6,022.  In May 1994, the 
Board remanded the case to the RO for additional development 
of the evidence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded improved death pension benefits 
effective from November 1988, based on Social Security 
income; in award letters dated in December 1988, December 
1989, and November 1990, she was notified that her pension 
benefits were based on countable annual income and that it 
was her duty to inform the VA of any income changes.  

3.  In Improved Pension Eligibility Verification Reports 
submitted in October 1989, May 1990, and November 1990, the 
appellant reported that her sole income was monthly Social 
Security benefits.  

4.  By letter in September 1991, the RO notified the 
appellant of a proposal to terminate her pension benefits, 
effective February 1, 1989, on the basis of unreported income 
in excess of $5,000; by letter in December 1991, the RO 
notified the appellant of the termination of her pension.  

5.  In a June 1992 decision, the RO's Committee on Waivers 
denied the appellant's request for waiver of recovery of an 
overpayment of improved death pension benefits in the amount 
of $6,022.  

6.  In statements dated in May 1992 and January 1993, the 
appellant and her accountant confirmed that in 1989 the 
appellant cashed in her U.S. Savings Bonds and that the 
income received that year was a "one-time fluke"; in income 
and net worth statements received in June 1994, the appellant 
reported interest income of $228 a month for 1990 and $170 a 
month for 1991, which had not been reported previously.    

7.  For the period of February 1, 1989 through November 1991, 
the appellant was paid $6,022 in improved death pension 
benefits when she was due $0, thus creating a $6,022 
overpayment.

8.  The appellant was solely at fault in the creation of the 
overpayment of pension benefits by virtue of her failure to 
report the entire amount of her income in a timely manner to 
VA; the appellant's mental health has been reported as a 
mitigating factor; fault on the part of VA has not been 
shown.

9.  Recovery of the overpayment of improved death pension 
benefits would not deprive the appellant of the ability to 
provide for life's basic necessities; failure to repay the 
debt would result in unfair gain to the appellant.

10.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the appellant is not entitled to monthly 
payments of improved death pension.

11.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $6,022 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The overpayment in this case was created as a result of the 
fact that the appellant was paid improved death pension 
benefits on the basis that her countable income did not 
exceed the maximum annual limit when, in fact, her actual 
income was greater than what the RO had been led to believe.  
The RO's Committee on Waivers and Compromises in June 1992 
denied the appellant's request for waiver of recovery of the 
$6,022 debt, which was calculated after the RO discovered 
unreported income of the appellant through an income 
verification match.    

A review of the record shows that on an October 1988 
application for death pension benefits the appellant reported 
a net worth of $1,000 in stocks, bonds, and bank deposits; a 
monthly net income of $181 from Social Security; and payment 
in September 1988 of the veteran's burial expenses of $3,720.

By letter in December 1988, the appellant was awarded 
improved death pension benefits effective from November 1988.  
The award letter informed the appellant that her pension was 
based on countable annual income from Social Security 
benefits.  The letter also indicated the following 
instructions:

Your rate of VA pension is directly 
related to you/your family's income.  
Adjustment to your payments must be made 
whenever your/your family's income 
changes.  Therefore, you must notify us 
immediately if you/your family receive(s) 
any income from a source other than that 
shown above.  You must also report any 
changes in the income shown above.  
Failure to inform the VA promptly of 
income changes may result in the creation 
of an overpayment in your account.   

Enclosed with the December 1988 letter was VA Form 21-8767, 
notifying her to immediately report any change in income. 

In an Improved Pension Eligibility Verification Report (EVR) 
received in October 1989, the appellant reported monthly 
income from Social Security of $213.90; net worth of $1,006 
in cash, bank accounts, etc.; and medical expenses of $733.27 
for the period of November 1988 through October 1989.  

By letter in December 1989, the RO informed the appellant 
that her pension award was amended based on her EVR.  
Enclosed with this letter was VA Form 21-8767, again 
reminding the appellant to promptly report income changes.  

In an EVR received in May 1990, the appellant reported 
monthly income from Social Security of $224.60 and a net 
worth of $1,425 in cash, bank accounts, etc.  

In an EVR received in November 1990, the appellant reported 
monthly income from Social Security of $224.60; a net worth 
of $908 in cash, bank accounts, etc.; and medical expenses of 
$613.20 for the period of November 1989 through October 1990.  

By letter in November 1990, the RO informed the appellant 
that her pension award was reduced based on her EVR in which 
she reported a higher amount of Social Security.  Enclosed 
with this letter was VA Form 21-8767, again reminding the 
appellant to promptly report income changes.  

By letter in September 1991, the RO informed the appellant of 
a proposal to terminate her pension benefits, effective from 
February 1, 1989, based on information she provided 
indicating previously unreported income of $5,876.  

In November 1991, a letter and a statement from the Bank of 
Mississippi was received.  In the letter, a bank officer 
stated that the appellant's income for 1991 consisted of 
monthly checks of $162 from the VA and $206 from Social 
Security, as shown on the September 1991 bank statement.  The 
bank officer stated that she did not show that the appellant 
had an income of $5,876.  

By letter in December 1991, the RO notified the appellant 
that her benefits were terminated, effective from February 1, 
1989, based on information she provided concerning her 
interest income.  The RO informed the appellant that the 
adjustment resulted in an overpayment of benefits which had 
been paid to her.  A subsequent December 1991 pension award 
letter to the appellant reflected that the termination was 
based on countable annual income of $7,925 ($5,876 in 
interest and $2,049 in "other" income) from February 1, 
1989.  

In December 1991, the appellant's representative requested 
reconsideration of the termination of the appellant's 
pension, based on her monthly income of $368.  In response, 
the RO indicated to the appellant in a January 1992 letter 
that the termination was based on her income of $7,925 
effective February 1, 1989, which consisted of $213.90 in 
Social Security benefits and $5,876 verified by her as 
previously unreported income.  The RO requested the appellant 
to submit a copy of her income tax returns for 1989 to 1991 
in the event that she did not receive $5,876, and informed 
her that her benefits would remain terminated pending receipt 
of the requested information.

By letter in May 1992, the RO again requested the appellant 
to submit income tax returns for 1989 to 1991 to verify she 
received $5,876 in unreported income.  The RO stated that her 
benefits would remain terminated as that information has not 
been forthcoming.  

In April 1992, the appellant requested a waiver of recovery 
of the overpayment of benefits, stating that repayment of the 
debt would cause an extreme hardship if her benefits were 
withheld.  She stated that if the overpayment could not be 
waived then she desired to be advised of a repayment plan 
that would enable her to live a normal life.  

In a letter dated in May 1992, the appellant's accountant 
indicated that in 1989 the appellant cashed in all her U.S. 
Savings Bonds to help her grandchildren.  The accountant 
stated that her usual income was about $1,000 in interest 
income and about $2,500 in Social Security benefits.  He 
stated that he assumed that the VA debt was the result of the 
appellant's filing of a Form 1040 for 1989, which was the 
only time in many years she had to file.  

In a June 1992, the RO's Committee on Waivers denied the 
appellant's request for waiver of recovery of an overpayment 
of improved death pension benefits in the amount of $6,022.  

In July 1992, the appellant's financial status report was 
received, showing that her monthly expenses exceeded her 
monthly income by $71.  

In a July 1992 letter, the appellant's accountant indicated 
disagreement with the decision to terminate the appellant's 
benefits and deny her request to waive recovery of an 
overpayment of benefits.  He noted that the appellant had 
filed only the one tax return and was now attempting to live 
on $300 a month in income.  He stated that the appellant's 
"nest egg" was being depleted rapidly and that she was 
crippled and somewhat "sickly."  He contended that there 
was no way that she would be able to repay the debt.  He 
stated that if the RO's decision was based on her 
underreporting savings then consideration should be made of 
her major problems in communicating.  A copy of this letter 
was received in November 1992, on which the appellant 
indicated her concurrence.  

On her January 1993 substantive appeal, the appellant 
requested a "waiver" of the termination of her pension 
benefits and of her overpayment of benefits.  She stated the 
income in 1989 was a "one-time fluke" caused when she 
cashed in savings bonds.   

In May 1994, the Board remanded the case to the RO for 
further evidentiary development, to include obtaining 
verification of the appellant's interest income for 1990 and 
1991, recalculating the overpayment amount if necessary, and 
reevaluating the waiver request to include consideration of 
the financial status report.  

In June 1994, the appellant, through her accountant, 
submitted two statements concerning her income and net worth.  
For 1990, the appellant reported monthly income of $196 from 
Social Security and $228 from interest income from three 
different banks, and a net worth of $76,335 consisting of her 
residence ($45,000) and stocks, bonds, bank deposits, etc. 
valued at $31,335.  For 1991, the appellant reported monthly 
income of $244 from Social Security and $170 from interest 
income from three different banks, and a net worth of $76,128 
consisting of her residence ($45,000) and stocks, bonds, bank 
deposits, etc. valued at $31,128.

Subsequently, the RO informed the appellant by letter that 
her claim for pension was not reopened based on her income 
and net worth statements.  

By letters in June 1995 and February 1996, the RO requested 
the appellant to submit an updated financial status report.  
She did not respond.  

By letter in November 1996, the RO requested the appellant to 
submit Form 1099 from her banks showing yearly interest for 
1990 to 1995, so that her application to reopen a claim for 
death pension benefits may be considered to reduce her 
overpayment.  She did not respond.  A June 1997 report of 
contact indicates that attempts to obtain the requested 
information were unsuccessful.  The appellant's accountant 
who was contacted stated that he had not done work for the 
appellant for over a year and that when he last saw her she 
did not appear to be lucid.  Attempts to call the appellant 
revealed that her telephone was disconnected.

II.  Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  The surviving spouse of a veteran is entitled to 
receive VA improved death pension if the veteran had 
qualifying service or at the time of death was receiving or 
entitled to receive compensation for a service-connected 
disability.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  
Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  38 
U.S.C.A. §§ 1541(b), (c); 38 C.F.R. §§ 3.3(b)(4)(iii), 
3.23(a)(5), (b), (d)(5).  Effective December 1988, the 
maximum annual rate of improved death pension for a surviving 
spouse with no children was $ 4,331; effective December 1, 
1989, the maximum annual rate was $ 4,535; and effective in 
December 1, 1990, the maximum annual rate was $ 4,780.  38 
C.F.R. § 3.23(a).  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded; nonrecurring 
income will be counted as income for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(a).

A review of the record shows that the appellant was paid 
improved death pension benefits from February 1, 1989 through 
November 1991 on the basis of Social Security income, when in 
fact she also received income as the result of cashing in 
savings bonds in 1989, as verified by her and her accountant 
in statements dated in May 1992 and January 1993.  On the 
basis of the verification of the additional income in 1989 
that the appellant had previously failed to report, the RO 
terminated her pension award which created an overpayment of 
$6,022.  According to income and net worth statements 
received in June 1994, the appellant continued to receive 
monthly interest income for the years of 1990 and 1991.  

The evidence shows that in 1989 the appellant's income 
amounted to $213.90 a month (or $2,566 annually) in Social 
Security benefits and additional income in excess of $5,000 
from cashing in savings bonds.  Her countable annual income 
clearly exceeded the maximum limit beginning in 1989.  Thus, 
the RO has properly terminated her pension benefits effective 
February 1, 1989, which is in accord with the provisions of 
38 C.F.R. § 3.660, to account for the receipt of the 
previously unreported income from cashing in savings bonds.  
Moreover, the appellant continued to receive income, which 
she failed to report, in the form of interest income in 1990 
(i.e., $228 a month) and 1991 (i.e., $170 a month).  This 
income, when added to her monthly Social Security benefits in 
1990 of $196 a month and in 1991 of $244 a month, exceeded 
the maximum limit in those years.  The appellant provided 
evidence of medical expenses of $733.27 for the period of 
November 1988 through October 1989 and $613.20 for the period 
of November 1989 through October 1990.  Although these 
expenses exceed 5 percent of the maximum annual pension rate 
during those periods, they are not enough to reduce the 
amount of countable annual income below the maximum limit.  
In short, for the period of February 1, 1989 through November 
1991, the appellant was paid $6,022 in pension benefits when 
she was entitled to $0, thereby creating an overpayment of 
$6,022.  The Board concludes the overpayment of pension 
benefits was properly created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its June 1992 decision did not find 
that waiver of recovery of an overpayment of improved death 
pension benefits was precluded by a finding of fraud, 
misrepresentation, or bad faith.  As a result, the Board's 
decision will be limited to the determination of whether or 
not waiver of recovery of the overpayment of improved death 
pension benefits is warranted on the basis of equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the appellant was solely at fault in the creation of the 
debt because she failed to report in a timely manner the 
entire amount of her income, specifically income from cashing 
in savings bonds and interest accrued thereon, for the period 
in question.  The record shows that the appellant was awarded 
improved death pension benefits effective from November 1988.  
She was informed by the RO in a December 1988 letter that her 
award of pension was based on countable annual income and 
that she must immediately report any changes in sources and 
amounts of income.  She was reminded again in award letters 
in December 1989 and November 1990 to promptly report income 
changes.  Despite the reminders of her duty to report, the 
appellant failed to inform the RO of the total amount of her 
income in EVRs received in October 1989, May 1990, and 
November 1990.  It was not until after the RO conducted an 
income verification match and the appellant and her 
accountant confirmed the receipt of the additional income in 
1989 that the RO learned of the full extent of her income.  
The appellant has not provided any explanations for her 
failure to report the additional income for the period in 
question.  Her accountant urged the RO to consider that the 
appellant had major problems in communicating, that she was 
sickly, and that she did not appear to be lucid when he last 
saw her.  Nevertheless, while there is no medical evidence in 
the record to show that the appellant was incapable of 
comprehending and complying with the instructions regarding 
her rights to receive pension benefits, the Board will 
concede that her mental status may very well be a mitigating 
factor in the degree of fault attributable to the appellant.  

As to whether there was any fault on the part of VA which 
could be used to offset the appellant's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to terminate the 
appellant's pension benefits.  It is clear that the 
appellant's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset her 
fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
The most recent information concerning the appellant's 
assets, income, and expenses was submitted in a financial 
status report in July 1992.  She reported a monthly net 
income of $288 consisting of $210 from Social Security and 
$78 from interest income.  The appellant related total 
monthly expenses of $359, including $100 for food, $100 for 
utilities and heat, $24 for telephone, $20 for clothing, $65 
for medical expenses, $25 for household help, and $25 for 
miscellaneous expenses.  She reported no debts.  She listed 
assets of $26,374 cash in the bank, $3,000 in furniture, a 
1970 automobile, $1,000 in U.S. Savings Bonds, and $45,000 in 
real estate owned.  Her monthly expenses exceeded her monthly 
net income by $71.  

Based on the income and expense information of record, it is 
concluded that the record does not demonstrate that recovery 
of the debt would render the appellant unable to provide for 
life's basis necessities.  The financial status report shows 
a $81 a month deficit.  However, the appellant reported 
substantial funds in cash in the bank that would be more than 
enough to repay the debt.  In view of the substantial assets, 
it has not been shown that financial hardship would result 
upon recovery of the overpayment.  

Since the submission of the July 1992 financial status 
report, the appellant has been provided opportunities to 
submit updated reports, but she has not responded.  The 
statement of the appellant's accountant in July 1992, to the 
effect that the appellant's "nest egg" was being depleted 
rapidly, has been noted.  However, without an updated 
financial status report, the rate of depletion and the 
appellant's current circumstances are not known.  Therefore, 
absent a finding that the ability to provide for life's basic 
necessities would be endangered, it may not be held that 
financial hardship would result.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the appellant is no longer entitled to improved 
death pension benefits due to excessive income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the appellant because she received 
monetary benefits to which she had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the appellant, which she in turn 
failed to rectify, and she, in turn, benefited.  To allow her 
to profit by retaining money erroneously paid as a 

result of her own fault under these circumstances clearly 
constitutes unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The appellant has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The appellant is solely 
at fault in the creation of the debt because she failed to 
report the total amount of her income to the RO in a timely 
manner, as requested.  While her fault is mitigated to an 
extent because of mental problems, the fact remains that all 
other elements in the equity and good conscience standards 
are against her claim.  To allow her to retain $6,022 when 
she has not shown her entitlement to such benefits would 
constitute unjust enrichment for her.  Recovery of the debt 
would not result in financial hardship for her.  Also, she is 
not entitled to pension benefits, so recovery of the 
overpayment would not defeat the purpose for which the 
benefits are intended.  Lastly, she has not relinquished a 
valuable right or incurred a legal obligation in reliance on 
her VA benefits.  In light of these factors, the Board finds 
that the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the appellant is not for application in this case.



ORDER

Waiver of recovery of an overpayment of improved death 
pension benefits in the amount of $6,022 is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

